Citation Nr: 9900429	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriasis, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for Crohns disease, 
including as a result of exposure to herbicides.

3.  Entitlement to service connection for arthritis, 
including as a result of exposure to herbicides.

4.  Entitlement to service connection for ulcers, including 
as a result of exposure to herbicides.

5.  Entitlement to service connection for coronary artery 
disease and hypertension as a result of exposure to 
herbicides.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Whether new and material evidence has been presented to 
reopen a claim of service connection for coronary artery 
disease and hypertension, and, if so, whether service 
connection can be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served in the United States Coast Guard from 
April 1963 to March 1967.  Based on such service, he was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.

The instant appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied the claims listed 
above.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the disabilities 
claimed either began in service or are related to his Vietnam 
service, particularly to exposure to herbicides.  He claims 
PTSD is related to an incident which occurred in Vietnam when 
his boat was on river duty.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for psoriasis, Crohns disease, arthritis 
and ulcers, including as a result of exposure to herbicides, 
for PTSD and for coronary artery disease and hypertension as 
a result of exposure to herbicides are well grounded.  It is 
also the decision of the Board that new and material evidence 
has been presented to reopen a claim of service connection 
for coronary artery disease and hypertension, but that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for coronary artery disease 
and hypertension is well grounded.


FINDINGS OF FACT

1.  There is no evidence of psoriasis or Crohns disease in 
service and no competent medical evidence relating current 
psoriasis or Crohns disease to service or to exposure to 
herbicides therein.

2.  There is no competent medical evidence that the veteran 
currently has arthritis, ulcers or PTSD, that arthritis or 
ulcer disease was present in service or manifested within one 
year of service or that there is a nexus between any current 
claimed arthritis or ulcer disease and service.

3.  There is no competent medical evidence relating the 
veterans coronary artery disease and hypertension to 
exposure to herbicides in service.

4.  The RO denied service connection for heart disease in 
June 1967, and that decision was not appealed.

5.  The veteran has presented new, relevant and material 
evidence as to the basis for the 1967 denial of service 
connection for a heart condition, but there is no competent 
medical evidence that he had coronary artery disease or 
hypertension in service, that coronary artery disease or 
hypertension manifested itself within one year of service 
discharge or that current coronary artery disease or 
hypertension is related to service.


CONCLUSIONS OF LAW

1.  The veteran has not presented well grounded claims for 
service connection for psoriasis, Crohns disease, arthritis 
and ulcers, including as a result of exposure to herbicides 
in service, and therefore there is no statutory duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. §§ 101(16), 1110, 1112, 1113, 1116, 5107(a) (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The veteran has not presented a well grounded claim for 
service connection for PTSD, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.304(f) (1998).  

3.  The veteran has not presented a well grounded claim for 
service connection for coronary artery disease and 
hypertension as a result of exposure to herbicides in 
service, and therefore there is no statutory duty to assist 
him in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1997); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1998).  

4.  The June 1967 decision of the RO denying service 
connection for heart disease is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

5.  Evidence received since the June 1967 RO decision denying 
service connection for heart disease is new and material, and 
the veteran's claim for service connection for coronary 
artery disease and hypertension is reopened, but it is not 
well grounded and there is no statutory duty to assist the 
veteran in developing facts pertinent to the claim.  38 
U.S.C.A. §§ 101(16); 1110, 1112, 1113, 5107, 5108 (West 
1991); 38 C.F.R. § 3.156(a), 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and peptic ulcer disease, coronary artery 
disease, including hypertension, or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.309(e) (1998) amended by 61 Fed.Reg. 
57586-89 (1996).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veterans 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998) 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

The Court of Veterans Appeals has explained that eligibility 
for PTSD service connection requires the presence of 3 
elements: (1) A current, clear diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and 
sufficiency of the claimed in-service stressor for purposes 
of a clinical diagnosis); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when the 
credibility of the [new] evidence is presumed. . . .  
Second, if the evidence is new and material, the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) (Justus does not require the 
Secretary to consider the patently incredible to be 
credible).

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

Psoriasis

The service medical records show treatment for a rash on the 
hands in January 1966 but on service separation examination 
in March 1967 the veterans skin was normal.  The first 
indication of psoriasis in the record is that of an 
examination finding of generalized psoriasis by Larry M. 
Borowsky, M.D., in February 1986, almost 19 years after 
service.  A previous examination by Benjamin Schuster, M.D., 
in February 1983 indicated that the veteran had no skin 
problems.  

The Board notes initially that although the veteran has met 
the regulatory presumption of service in Vietnam, psoriasis 
is not a disease associated with herbicide exposure under the 
applicable law and regulations.  Therefore, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply, and 
he has not presented a well-grounded claim for service 
connection for psoriasis on this basis. 

As held in Combee the veteran may still prevail if he shows 
actual direct causation.  However, the evidence does not show 
psoriasis in service or a continuity of psoriatic symptoms 
from service to the present, nor does the veteran claim such 
continuity; at his hearing in June 1997 he reported that he 
first noticed a skin disease in 1973, many years after 
service.  Further, there is no competent medical evidence 
linking his psoriasis to service, to any symptoms in service 
or to exposure to herbicides, including Agent Orange, in 
service.  The record does not indicate that the veteran has 
any medical expertise, and therefore, his assertions of 
medical causation or relationship of his current disease to 
any symptoms in service are not competent to well ground his 
claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
summary, the Board finds that this claim is not well 
grounded.

Crohns Disease

The service medical records show treatment for acute 
gastritis in August 1963 and for gastroenteritis, the 
impression after the veteran complained of diarrhea, in April 
1964.  No further such complaints were shown in service nor 
was there any finding of Crohns disease in the service 
medical records.  Dr. Borowsky reported first treating the 
veteran for Crohns disease in February 1986, and his 
examination at that time show a 15 month history of diarrhea, 
or more than 17 year after service.

Again, the Board notes that Crohns disease is not a disease 
associated with herbicide exposure under the applicable law 
and regulations.  Therefore, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply, and he has not 
presented a well-grounded claim for service connection for 
Crohns disease on this basis. 

The veteran may also, as noted above, prevail if he 
demonstrates actual direct causation, but here again there is 
no evidence of Crohns disease in service nor of continuity 
of symptoms of such disease from service until 1986 when the 
disease was first found.  In fact, at his hearing, he 
testified that he could not recall whether or not he had had 
symptoms continuously since service.  There is no competent 
medical evidence linking his Crohns disease to service, to 
any symptom therein or to exposure to herbicides, including 
Agent Orange, in service.  He is not competent to provide 
medical opinion as to the onset of the disability or its 
relationship to service or exposure to herbicides.  See 
Grottveit.  In summary, the Board finds that this claim is 
not well grounded.

Arthritis, Ulcers

Although there were complaints of stomach pain and diarrhea 
in service, ulcers were not shown.  Dr. Schusters records 
reflect a negative upper gastrointestinal series during 
hospitalization in March and April 1983.  The veteran 
testified that he first experienced ulcers in 1991 and that 
he had had no similar symptoms in service.  With regard to 
arthritis, this disability was not shown in service, and the 
veteran testified that he first experienced back pain in the 
mid 1970s, many years after service, and that arthritis had 
been found on a chiropractors x-ray studies 2 years 
previously.  The medical evidence of record does not show 
current disabilities of arthritis or ulcers, but even 
assuming that the veteran currently has these disorders, 
there is no claim of a continuity of symptoms since service, 
nor is there any competent medical evidence which would 
relate the current disorder to service.  Arthritis and ulcers 
are not diseases which are presumed related to herbicide 
exposure, and there is no competent medical evidence or 
opinion suggesting a relationship between either disease and 
herbicide exposure.  Again, the veteran is not competent to 
provide such an opinion.  See Grottveit.  These claims are 
not well grounded.

PTSD

The veteran testified that he was exposed to stressful events 
in Vietnam when he was on a boat that went upriver and took 
fire in December 1966.  He was in fear for his life.  He also 
knew a lieutenant who got killed.  Medical records in the 
file include records of Dr. Schuster, Dr. Borowsky, Stuart 
Snyder, M.D., Hahneman University and Ellen Lack, Ph.D., who 
provided psychiatric evaluation of the veteran in October 
1988.  There is no suggestion of PTSD related to service in 
those records and clearly no diagnosis thereof.  The veteran 
testified that he had never had a diagnosis of PTSD.  The 
regulation is clear that, in order to establish service 
connection for PTSD, there must be a clear diagnosis of the 
disorder.  38 C.F.R. § 3.304(f).  Here, there is none.  As 
there is no competent medical evidence of current disability, 
the claim is not well grounded.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Coronary Artery Disease and Hypertension

New and material evidence

The RO denied service connection for a heart condition in 
June 1967.  The evidence of record at the time of that 
decision included the veterans service medical records and a 
report of VA examination in April 1967 which found no 
evidence of heart disease.  The RO denied the claim for the 
reason that a heart condition was not shown by the evidence 
of record.  Evidence received since that decision includes 
medical records of Dr. Schuster which show diagnoses of 
arteriosclerotic heart disease and history of hypertension.  
Clearly, there is new evidence which is probative of the 
basis of the previous denial; that is, evidence probative as 
to whether or not the veteran has heart disease.  Dr. 
Schusters records show that he does.  Therefore, since new 
and material evidence has been presented as to the issue 
previously decided, the claim is reopened.  See Routen v. 
Brown, 10 Vet. App. 183 (1997).

Although the veterans claim is now reopened, the question 
still arises as to whether or not it is well grounded.  
Although the veteran testified that he was treated for heart 
noises in service and that he underwent cardiac 
evaluation at a U.S. Public Health Service (USPHS) hospital 
in 1964 or 1965, he also testified that they did not find any 
heart disease at that time and that a heart condition was 
first diagnosed in 1982.  The RO has attempted to obtain the 
USPHS hospital records but has been unsuccessful.  
Nevertheless, the Board notes that service medical records 
after 1965 did not show any complaints of heart disease or 
hypertension, that the heart, blood pressure and chest x-ray 
were normal on service separation examination in March 1967 
and that no disease of the cardiovascular system was found 
after physical examination, electrocardiogram and x-ray 
studies in April 1967.

Arteriosclerotic heart disease and history of hypertension 
were first shown on Dr. Schusters medical records in 1983, 
almost 16 years after service.  Neither Dr. Schusters 
medical records nor any of the subsequent medical records 
relate a history of hypertension or heart disease dating back 
to service nor do they contain any medical opinion of a nexus 
between the current coronary artery disease, including 
hypertension, and service or any symptom or incident therein.  
As noted above, the veteran is not competent to provide a 
medical opinion as to the required nexus, and he has 
testified that his blood pressure was fine in service and 
that his inservice symptoms went away.  Lacking even an 
assertion of a continuity of symptomatology and a competent 
opinion as to nexus, the claim is not well grounded.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

Although the RO denied reopening of the veterans claim for 
service connection for heart disease and the Board has denied 
the claim on a different basis, the essential findings are 
the same.  The claim is not well grounded, and the veteran is 
not prejudiced by the Boards denial on this basis.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Exposure to herbicides

Coronary artery disease and hypertension are not diseases 
associated with herbicide exposure under the applicable law 
and regulations.  Therefore, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply, and the veteran 
has not presented a well-grounded claim for service 
connection for coronary artery disease and hypertension on 
this basis.  Additionally, there is no competent medical 
evidence of a relationship between his coronary artery 
disease and exposure to herbicides, including Agent Orange, 
in service.  Consequently, this claim is also not well 
grounded and must be denied.

Where the veteran has not met the burden of presenting 
evidence of a well-grounded claim, the VA has no duty to 
assist him in developing facts pertinent to his claim and no 
duty to provide him with another medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. App. at 
144 (where the claim was not well-grounded, VA was under no 
duty to provide the veteran with an examination).  However, 
where a claim is not well-grounded it is incomplete, and 
depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In this case, 
the RO substantially complied with this obligation in a 
January 1997 Statement of the Case (SSOC).  Moreover, the 
Board notes that the RO attempted to obtain the USPHS 
hospital records and the record of a VA Agent Orange 
examination at the East Orange medical facility referred to 
by the veteran.  These attempts were unsuccessful.  
Nevertheless, the veteran has not alleged that these records 
contain information which would well ground his claims, that 
is, which would provide the missing diagnosis of an herbicide 
presumptive disease or missing competent nexus opinion.  He 
has also testified that no heart disease was found on the 
USPHS cardiac evaluation.  In addition to the Statement of 
the Case, this Board decision informs the veteran of the 
evidence that is lacking to make his claim well grounded.  
Unlike the situation in Robinette, the veteran has not put VA 
on notice of any other records.


ORDER

Service connection for psoriasis, Crohns disease, arthritis, 
ulcers, PTSD and coronary artery disease and hypertension is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
